

115 HR 5066 IH: State Assistance for Tropical Floriculture Research Act of 2018
U.S. House of Representatives
2018-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5066IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2018Ms. Gabbard (for herself and Ms. Hanabusa) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo direct the Secretary of Agriculture to establish a grant program to make grants to State
			 departments of agriculture for the research and development of disease
			 resistant varieties of tropical flowers.
	
 1.Short titleThis Act may be cited as the State Assistance for Tropical Floriculture Research Act of 2018. 2.FindingsCongress finds the following:
 (1)Tropical flowers contribute a natural and beautiful element to human environments, retain cultural, historic, and ceremonial significance to native peoples and others, and sustain an agricultural economy that employs thousands of Americans.
 (2)Given the value of tropical flowers, the public stands to benefit from scientific research that protects these flowers against diseases.
			3.Tropical floriculture research grant program
			(a)Program established
 (1)In generalThe Secretary of Agriculture shall establish and carry out a grant program to make grants, on a competitive basis, to State departments of agriculture for the research and development of disease resistant varieties of tropical flowers.
 (2)Minimum amount of grantA grant awarded under this subsection may not be less than $250,000 for a fiscal year. (b)ApplicationTo be eligible to receive a grant under this section, a State department of agriculture shall submit an application at such time, in such manner, and containing such information as the Secretary of Agriculture may require, including the State department of agriculture’s plan to research and develop disease resistant varieties of tropical flowers.
 (c)Temporary ineligibility for subsequent grantsThe Secretary of Agriculture shall determine a State department of agriculture to be ineligible to receive a grant payment under this section for a fiscal year if the Secretary determines that the State department of agriculture did not comply with the plan submitted under subsection (b).
			(d)Audit
 (1)Audit requiredFor each year in which a State department of agriculture receives a grant under this section, the State department of agriculture shall conduct an audit of the use of such grant funds.
 (2)Submission of auditNot later than 30 days after an audit is completed pursuant to paragraph (1), the State department of agriculture shall submit such audit to the Secretary of Agriculture.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $10,000,000 for fiscal years 2018 through 2020.
			